Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.906CERT Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Nicholas-Applegate Global Equity & Convertible Income Fund (the Registrant), do hereby certify, to such officers knowledge, that The Annual Report on the Form N-CSR for the period September 28, 2007 (commencement of operations) through August 31, 2008 (the Form
